Title: To Thomas Jefferson from Méry, 1 April 1804
From: Méry
To: Jefferson, Thomas


          
            Monsieur
            Francford. 1. avril 1804.
          
          Je prends la liberté de m’adresser á vous dans ma triste position et Je le fais avec confiance persuadé qu’on ne peut vous importuner en vous fournisant occasion d’obliger l’infortune. J’ai deja mis Monsieur, sous vos yeux le malheur que J’avois eprouvé de perdre mes papiers en venant dans ce pays. circonstance qui m’a mis dans le plus grand embaras, l’eloignement et le peu de sureté de la correspondance m’ayant empeché de recevoir des secours de ma famille. Je reclame, Monsieur, de vôtre humanité d’appuyer près nôtre chargé d’affaires la demande que Je lui fais de mon retour a bord la fregâte francaise arrivée nouvelt. l’eloignement ou Je suis et la persuasion qu’un seul môt de vôtre bouche vaudra mieux que tout ce que Je pourois dire sur un froid morceau de papier peuvent seuls excuser la liberté de ma demande. ce service sera le plus grand qui l’on puisse rendre & rien ne l’egalera que ma reconnoissance. recevez Monsieur, l’assurance du plus sincere respect avec lequel J’ai l’honneur d’être,
          Vôtre très humble serviteur
          
            Méry
          
         
          Editors’ Translation
          
            
               Sir,
              Frankford, 1 Apr. 1804
            
            Given my unfortunate plight, I take the liberty of writing to you, convinced that offering you a chance to assuage affliction will not be an imposition. I have already described, Sir, the misfortune of losing my papers on arriving in this country. This has generated enormous difficulties. Long distances and uncertain mail service have kept me from receiving help from my family. I appeal to your humanity, Sir, to endorse my request to our chargé d’affaires to return on the French frigate that arrived recently. Forgive my taking the liberty to make this request, which can only be justified because of distance and because of my conviction that a single word from you would carry more weight than anything I might write on an impersonal piece of paper. This service will be the greatest that could be rendered, and nothing will equal it but my gratitude. Accept, Sir, this assurance of the most sincere respect with which I have the honor of being
            Your very humble servant,
            
              Méry
            
          
        